DETAILED ACTION
I.	Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
The current application claims foreign priority to 10-2020-0048610, filed 04/22/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2021 has been considered by the examiner.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities: it is needed to be conveyed within claims 1 and 11 what the letters “OSD” in “OSD image” stand for.  Further, claims 7 and 17 are also objected to due to “UIBC” is not defined within the claims. Appropriate correction is required.
Applicant is advised that should claims 6 and 10 be found allowable, claims 16 and 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. US 20160165056 A1 to Bargetzi et al., hereinafter Bargetzi.
Regarding claim 1, Bargetzi discloses a wireless device comprising:
a display configured to display a content image and an OSD image (paragraph 23, “displaying a user interface on the display of the portable electronic device” and paragraph 352, “A display 134 may display images and data for the portable electronic device 13”);
a wireless communication interface configured to communicate with an external device wirelessly (paragraph 361, “An infrared (IR) interface”, paragraph 362, “the network interface 138 may include a personal area network (PAN) interface 138a. The PAN interface 138a may provide capabilities to network with, for example, a Bluetooth network, an IEEE 802.15.4 (e.g., Zigbee) network, or an ultra wideband network (UWB).”, paragraph 365, “The portable electronic device 13 may also include a near field communication (NFC) interface 139”, and paragraph 623, “portable electronic device 3702 can connect to the conferencing endpoint 3710 via a local area network comprising one or more wireless gateway devices, such as routers, hubs, gateways, or the like.”); 
and a processor (paragraph 18, “a processor configured to load the one or more processor-executable instructions”) configured to:
receive a mirroring request for a screen sharing service from the external device (paragraph 423, “Upon receiving a selection to start a presentation, the scheduling application may send a control signal to a video source to display shared documentation”, and paragraph 537, “the displayed image on the portable electronic device 2403 ‘mirrors’ the image on the meeting room display 2406.”),
determine whether a transmission condition of the content image is satisfied according to the received mirroring request (paragraph 577, “If in step 2926 the enterprise server 2412 determines that authentication is unsuccessful, the enterprise server 2412 sends an error message 2929 to the portable electronic device 2402, 2403. If the authentication is successful, the enterprise server 2412 can transmit a data file containing the permitted access rights for the user to the enterprise meeting application 2600 of the portable communication device 2402, 2403.”, and paragraph 579, “In an authenticated mode, a user registered with the enterprise server 2412 can use the portable electronic device 2402 2403 to get additional features and information according with the user’s access rights.”),
and, when the transmission condition is satisfied, transmit content image data corresponding to the content image and OSD image data corresponding to the OSD image to the external device through the wireless communication interface (paragraph 534, “enables live presentation content sharing between meeting presenter’s and meeting attendees portable electronic devices during a meeting.”, paragraph 537, “allows meeting attendees to view the presentation content 2414 at their portable electronic devices 2403, as well as annotate, manipulate, and further shar the presentation content during the meeting.  A meeting attendee can view the presentation content 2414 on any portable electronic device 2403 substantially in synch with the presentation displayed on the meeting room display 2406 by pairing the attendee portable electronic device 2403 with the presentation gateway 2410.”, paragraph 547, “The presentation content image capture engine 2610 is configured for capturing images of a presentation content data stream received from the presentation gateway 2410” and paragraph 599, “the presentation application 2601 retrieves a new image from the presentation content data stream.  For example, a new image retrieved from the data stream comprising a series of images… In various embodiments, the retrieved presentation content images can comprise one or more of JPEG, TIFF, PNG, GIF, BMP, or other image file types known in the art or later discovered.”).
Regarding claim 2, Bargetzi discloses wherein the processor is configured to determine that the transmission condition is satisfied when the external device supports a mirroring sink mode in which the external device receives and displays a displayed image (paragraph 375, “content sinks”, and paragraph 537, “allows meeting attendees to view the presentation content 2414 at their portable electronic devices 2403, as well as annotate, manipulate, and further shar the presentation content during the meeting.  A meeting attendee can view the presentation content 2414 on any portable electronic device 2403 substantially in synch with the presentation displayed on the meeting room display 2406 by pairing the attendee portable electronic device 2403 with the presentation gateway 2410.”).
Regarding claim 3, Bargetzi discloses wherein the processor is configured to determine that the transmission condition is satisfied when authentication for content protection of the content image succeeds (paragraph 577, “If in step 2926 the enterprise server 2412 determines that authentication is unsuccessful, the enterprise server 2412 sends an error message 2929 to the portable electronic device 2402, 2403. If the authentication is successful, the enterprise server 2412 can transmit a data file containing the permitted access rights for the user to the enterprise meeting application 2600 of the portable communication device 2402, 2403.”, and paragraph 579, “In an authenticated mode, a user registered with the enterprise server 2412 can use the portable electronic device 2402 2403 to get additional features and information according with the user’s access rights.”).
Regarding claim 5, Bargetzi discloses wherein the processor is configured to determine that the transmission condition is satisfied when the external device supports a mirroring sink mode in which the external device receives and displays a displayed image (paragraph 423, “Upon receiving a selection to start a presentation, the scheduling application may send a control signal to a video source to display shared documentation”, and paragraph 537, “the displayed image on the portable electronic device 2403 ‘mirrors’ the image on the meeting room display 2406.”), and authentication for content protection of the content image succeeds (paragraph 577, “If in step 2926 the enterprise server 2412 determines that authentication is unsuccessful, the enterprise server 2412 sends an error message 2929 to the portable electronic device 2402, 2403. If the authentication is successful, the enterprise server 2412 can transmit a data file containing the permitted access rights for the user to the enterprise meeting application 2600 of the portable communication device 2402, 2403.”, and paragraph 579, “In an authenticated mode, a user registered with the enterprise server 2412 can use the portable electronic device 2402 2403 to get additional features and information according with the user’s access rights.”).
Regarding claim 6, Bargetzi discloses wherein the OSD image comprises a plurality of items, and wherein the processor is configured to receive coordinates information from the external device, and to select an item existing at a point corresponding to the coordinate information from the plurality of items (paragraph 583, “The content data stream can comprise various formats, including image files (JPEGs and GIFs), or individual pixels assigned to a particular X and Y coordinates.  Desktop sharing techniques can be implemented that only send information updates on the sections of the screen that have changed”).
Regarding claim 7, Bargetzi discloses wherein the processor is configured to receive the coordinates information through a UIBC (paragraph 595, “audiovisual input channel” and “The presentation gateway 2410 can further comprise one or more modules for capturing images of the presentation content 2414 for sharing with the attendee portable electronic device 2403”).
Regarding claim 8, Bargetzi discloses wherein the processor is configured to provide the screen sharing service in any one connection mode of a first connection mode where the wireless device is connected with the external device through a router, or a second connection mode where the wireless device is directly connected with the external device without the router (paragraph 589, The network interface 3006 may include a LAN interface to an Ethernet-based network wherein connection to the communication network 2417 may involve communication through a network router or other intermediary device.  Presentation gateway 2410 can also connect to the communication network 2417 via the wireless network interface 3002, through the wireless LAN 2408 and one or more intermediary device.”, and paragraph 623, “portable electronic device 3702 can connect to the conferencing endpoint 3710 via a local area network comprising one or more wireless gateway devices, such as routers, hubs, gateways, or the like.”).
Regarding claim 9, Bargetzi discloses wherein the processor is configured to transmit the OSD image data corresponding to the OSD image to the external device through the wireless communication interface when the transmission condition is not satisfied (paragraph 574, “limited rights to unauthenticated users” and “An unauthenticated user can, for example, only receive shared presentation content from the presentation gateway, but not transmit presentation content.”, and paragraph 579, “In an unauthenticated mode, wherein a user may not be registered with the enterprise server 2412, or who does not choose to get authenticated, the enterprise meeting application 2600 can provide limited predefined access rights to the presentation gateway 2410, as well as other resources in the room.”).
Regarding claim 10, Bargetzi discloses wherein the OSD image comprises a plurality of items, and wherein the processor is configured to receive coordinates information from the external device, and to select an item existing at a position corresponding to the coordinates information from among the plurality of items (paragraph 583, “The content data stream can comprise various formats, including image files (JPEGs and GIFs), or individual pixels assigned to a particular X and Y coordinates.  Desktop sharing techniques can be implemented that only send information updates on the sections of the screen that have changed”).
Regarding claim 11, Bargetzi discloses a wireless device comprising:
a display (paragraph 23, “displaying a user interface on the display of the portable electronic device” and paragraph 352, “A display 134 may display images and data for the portable electronic device 13”);
a wireless communication interface configured to wirelessly communicate with an external device which displays a content image and an OSD image (paragraphs 23 and 352, paragraph 361, “An infrared (IR) interface”, paragraph 362, “the network interface 138 may include a personal area network (PAN) interface 138a. The PAN interface 138a may provide capabilities to network with, for example, a Bluetooth network, an IEEE 802.15.4 (e.g., Zigbee) network, or an ultra wideband network (UWB).”, paragraph 365, “The portable electronic device 13 may also include a near field communication (NFC) interface 139”, and paragraph 623, “portable electronic device 3702 can connect to the conferencing endpoint 3710 via a local area network comprising one or more wireless gateway devices, such as routers, hubs, gateways, or the like.”); 
and a processor (paragraph 18, “a processor configured to load the one or more processor-executable instructions”) configured to
transmit a mirroring request for a screen sharing service to the external device (paragraph 537, “the displayed image on the portable electronic device 2403 ‘mirrors’ the image on the meeting room display 2406.”),
determine whether a transmission condition of the content image is satisfied (paragraph 577, “If in step 2926 the enterprise server 2412 determines that authentication is unsuccessful, the enterprise server 2412 sends an error message 2929 to the portable electronic device 2402, 2403. If the authentication is successful, the enterprise server 2412 can transmit a data file containing the permitted access rights for the user to the enterprise meeting application 2600 of the portable communication device 2402, 2403.”, and paragraph 579, “In an authenticated mode, a user registered with the enterprise server 2412 can use the portable electronic device 2402 2403 to get additional features and information according with the user’s access rights.”),
receive content image data corresponding to the content image and OSD image data corresponding to the OSD image from the external device through the wireless communication interface when the transmission condition is satisfied (paragraph 534, “enables live presentation content sharing between meeting presenter’s and meeting attendees portable electronic devices during a meeting.”, paragraph 537, “allows meeting attendees to view the presentation content 2414 at their portable electronic devices 2403, as well as annotate, manipulate, and further shar the presentation content during the meeting.  A meeting attendee can view the presentation content 2414 on any portable electronic device 2403 substantially in synch with the presentation displayed on the meeting room display 2406 by pairing the attendee portable electronic device 2403 with the presentation gateway 2410.”, paragraph 547, “The presentation content image capture engine 2610 is configured for capturing images of a presentation content data stream received from the presentation gateway 2410” and paragraph 599, “the presentation application 2601 retrieves a new image from the presentation content data stream.  For example, a new image retrieved from the data stream comprising a series of images… In various embodiments, the retrieved presentation content images can comprise one or more of JPEG, TIFF, PNG, GIF, BMP, or other image file types known in the art or later discovered.”), 
and display a content mirroring image on the basis of the content image data and to display an OSD mirroring image on the basis of the OSD image data on the display (paragraph 423, “Upon receiving a selection to start a presentation, the scheduling application may send a control signal to a video source to display shared documentation”, and paragraph 537, “the displayed image on the portable electronic device 2403 ‘mirrors’ the image on the meeting room display 2406.”).
Regarding claim 12, Bargetzi discloses wherein the processor is configured to determine that the transmission condition is satisfied when the external device supports a mirroring sink mode in which the external device receives and displays an image displayed by the external device (paragraph 375, “content sinks”, and paragraph 537, “allows meeting attendees to view the presentation content 2414 at their portable electronic devices 2403, as well as annotate, manipulate, and further shar the presentation content during the meeting.  A meeting attendee can view the presentation content 2414 on any portable electronic device 2403 substantially in synch with the presentation displayed on the meeting room display 2406 by pairing the attendee portable electronic device 2403 with the presentation gateway 2410.”).
Regarding claim 13, Bargetzi discloses wherein the processor is configured to determine that the transmission condition is satisfied when authentication for content protection of the content image succeeds (paragraph 577, “If in step 2926 the enterprise server 2412 determines that authentication is unsuccessful, the enterprise server 2412 sends an error message 2929 to the portable electronic device 2402, 2403. If the authentication is successful, the enterprise server 2412 can transmit a data file containing the permitted access rights for the user to the enterprise meeting application 2600 of the portable communication device 2402, 2403.”, and paragraph 579, “In an authenticated mode, a user registered with the enterprise server 2412 can use the portable electronic device 2402 2403 to get additional features and information according with the user’s access rights.”).
Regarding claim 15, Bargetzi discloses wherein the processor is configured to determine that the transmission condition is satisfied when the external device supports a mirroring sink mode in which the external device receives and displays an image displayed by the external device (paragraph 423, “Upon receiving a selection to start a presentation, the scheduling application may send a control signal to a video source to display shared documentation”, and paragraph 537, “the displayed image on the portable electronic device 2403 ‘mirrors’ the image on the meeting room display 2406.”), 
and authentication for content protection of the content image succeeds (paragraph 577, “If in step 2926 the enterprise server 2412 determines that authentication is unsuccessful, the enterprise server 2412 sends an error message 2929 to the portable electronic device 2402, 2403. If the authentication is successful, the enterprise server 2412 can transmit a data file containing the permitted access rights for the user to the enterprise meeting application 2600 of the portable communication device 2402, 2403.”, and paragraph 579, “In an authenticated mode, a user registered with the enterprise server 2412 can use the portable electronic device 2402 2403 to get additional features and information according with the user’s access rights.”).
Regarding claim 16, Bargetzi discloses wherein the OSD image comprises a plurality of items, and wherein the processor is configured to receive a user input of selecting any one of the plurality of items, and to transmit coordinates information of a point where the user input is received to the external device (paragraph 583, “The content data stream can comprise various formats, including image files (JPEGs and GIFs), or individual pixels assigned to a particular X and Y coordinates.  Desktop sharing techniques can be implemented that only send information updates on the sections of the screen that have changed”).
Regarding claim 17, Bargetzi discloses wherein the processor is configured to transmit the coordinates information to the external device through a UIBC (paragraph 595, “audiovisual input channel” and “The presentation gateway 2410 can further comprise one or more modules for capturing images of the presentation content 2414 for sharing with the attendee portable electronic device 2403”).
Regarding claim 18, Bargetzi discloses wherein the processor is configured to provide the screen sharing service in any one connection mode of a first connection mode where the wireless device is connected with the external device through a router, or a second connection mode where the wireless device is directly connected with the external device without the router (paragraph 589, The network interface 3006 may include a LAN interface to an Ethernet-based network wherein connection to the communication network 2417 may involve communication through a network router or other intermediary device.  Presentation gateway 2410 can also connect to the communication network 2417 via the wireless network interface 3002, through the wireless LAN 2408 and one or more intermediary device.”, and paragraph 623, “portable electronic device 3702 can connect to the conferencing endpoint 3710 via a local area network comprising one or more wireless gateway devices, such as routers, hubs, gateways, or the like.”).
Regarding claim 19, Bargetzi discloses wherein the processor is configured to receive the OSD image data corresponding to the OSD image from the external device through the wireless communication interface when the transmission condition is not satisfied, and to display the OSD mirroring image on the basis of the OSD image data (paragraph 574, “limited rights to unauthenticated users” and “An unauthenticated user can, for example, only receive shared presentation content from the presentation gateway, but not transmit presentation content.”, and paragraph 579, “In an unauthenticated mode, wherein a user may not be registered with the enterprise server 2412, or who does not choose to get authenticated, the enterprise meeting application 2600 can provide limited predefined access rights to the presentation gateway 2410, as well as other resources in the room.”).
Regarding claim 20, Bargetzi discloses wherein the OSD image comprises a plurality of items, and wherein the processor is configured to receive a user input of selecting any one of the plurality of items, and to transmit coordinates information of a point where the user input is received to the external device (paragraph 583, “The content data stream can comprise various formats, including image files (JPEGs and GIFs), or individual pixels assigned to a particular X and Y coordinates.  Desktop sharing techniques can be implemented that only send information updates on the sections of the screen that have changed”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bargetzi as applied to independent claims 1 and 11 above, and further in view of United States Patent Application Publication No. US 20100174599 A1 to Rosenblatt et al., hereinafter Rosenblatt.
Regarding claim 4, Bargetzi discloses wherein the processor is configured to determine that the authentication for the content protection succeeds when a first message received from the external device is the same as a second message generated by the wireless device (paragraph 578, “the portable electronic device 2402, 2403 communicates with the meeting room device, such as the presentation gateway 2410, via local area network 2408. For example, the presenter, portable electronic device 2402 can transmit the presentation content 2414 to the paired presentation gateway 2410, and the attendee portable electronic device 2403 can receive presentation content from the paired presentation gateway 2410.” and paragraph 630, “The user’s portable electronic device 3702 can be authenticated and paired with the conferencing endpoint 3710 via one or more beacons 3704 and the enterprise server 2412”).
Bargetzi discloses the claimed invention, as cited above.  However, Bargetzi is not relied upon to disclose the claim limitations within claims 4 and 14 pertaining to the utilizations of “a public key” and “a private key”.  Rosenblatt discloses said claim limitations, as cited below. 
Further regarding claim 4, Rosenblatt discloses wherein the first message is a message that is generated on the basis of a public key of the external device, a public key of the wireless device, and a private key of the external device (paragraph 143, “Authentication may rely on a private key known to both the web service 208 and the handheld device 40, which may have been exchanged prior to communication, or additionally or alternatively, a combination of a public key and a private key.  Under the latter scheme, the web service 208 and the handheld device 40 may each exchange public keys associated with one another prior to or during the authentication procedure of block 224, or may obtain pubic keys from another source.”, paragraphs 158 and 176, “Subsequently, the handheld device 40 and the kiosk 74 may authenticate each other based at least in part on the information from the device profiles…Authentication may rely on a private key known to both the kiosk 74 and the handheld device 40, which may have been exchanged prior to communication or, additionally or alternatively, a combination of a public key and a private key.”, and paragraph 205),
and wherein the second message is a message that is generated on the basis of the public key of the external device, the public key of the wireless device, and a private key of the wireless device (paragraphs 177 and 206, “Following the device authentication procedure of blocks 446 and 448, the kiosk 74 may transmit unauthenticated product data and/or product authentication data as well as supplemental product data to the handheld device 40”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rosenblatt with the teachings of Bargetzi to include additional security measures for the transmission and receiving of requested content to ensure the content is protected and is sent to the appropriate requestors of said content.
In assessing whether a claim to a combination of prior art elements/steps would have been obvious, the question to be asked is whether the improvement of the claim is more than the predictable use of prior art elements or steps according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). “[T]he analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418.  It is well established that in evaluating references it is proper to take into account not only the specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826 (CCPA 1968).
The obviousness to combine for claim 4 also pertains to claim 14.
Regarding claim 14, Bargetzi discloses wherein the processor is configured to determine that the authentication for the content protection succeeds when a first message received from the external device is the same as a second message generated by the wireless device (paragraph 578, “the portable electronic device 2402, 2403 communicates with the meeting room device, such as the presentation gateway 2410, via local area network 2408. For example, the presenter, portable electronic device 2402 can transmit the presentation content 2414 to the paired presentation gateway 2410, and the attendee portable electronic device 2403 can receive presentation content from the paired presentation gateway 2410.” and paragraph 630, “The user’s portable electronic device 3702 can be authenticated and paired with the conferencing endpoint 3710 via one or more beacons 3704 and the enterprise server 2412”).
Further regarding claim 14, Rosenblatt discloses wherein the first message is a message that is generated on the basis of a public key of the external device, a public key of the wireless device, and a private key of the external device (paragraph 143, “Authentication may rely on a private key known to both the web service 208 and the handheld device 40, which may have been exchanged prior to communication, or additionally or alternatively, a combination of a public key and a private key.  Under the latter scheme, the web service 208 and the handheld device 40 may each exchange public keys associated with one another prior to or during the authentication procedure of block 224, or may obtain pubic keys from another source.”, paragraphs 158 and 176, “Subsequently, the handheld device 40 and the kiosk 74 may authenticate each other based at least in part on the information from the device profiles…Authentication may rely on a private key known to both the kiosk 74 and the handheld device 40, which may have been exchanged prior to communication or, additionally or alternatively, a combination of a public key and a private key.”, and paragraph 205), 
and wherein the second message is a message that is generated on the basis of the public key of the external device, the public key of the wireless device, and a private key of the wireless device (paragraph 177 and paragraph 206, “Following the device authentication procedure of blocks 446 and 448, the kiosk 74 may transmit unauthenticated product data and/or product authentication data as well as supplemental product data to the handheld device 40”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on form PTO-892 are cited to further show the state of the art with respect to providing content between devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431